Title: From James Madison to Joshua Barney, 30 August 1804
From: Madison, James
To: Barney, Joshua



Sir.
Department of State, August 30th. 1804.
In answer to your letter intimating that a claim you had upon the French Government has been rejected by the Commissioners under the Convention respecting Louisiana, and desiring the interposition of the Executive, I have to inform you that as the Convention provides for its own exposition and execution there would be no room for such an interference. It may be further observed that your being excluded from the benefit of that instrument does not necessarily imply the idea of your having lost the rights of a Citizen, since it might be occasioned equally by circumstances attending the temporary relation of a Citizen to a foreign Government: or might proceed from an opinion that your claim is unfounded. Though the letter of which I enclose you an extract could not have influenced the decision in any respect, yet the information transmitted therein appears to support such an opinion. I am &c.
James Madison.
